DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending and are examined below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “splitting a product” is unclear.  What is the product?  A product can be anything.  It appears that applicant is claiming the separation of the photovoltaic structure into a plurality of subcells.   However, the recitation of h does not capture this feature.  It is suggested that applicant amend to “etching a top surface of the second transparent conductive layer to form a conductive channel…” to better capture the steps.  Additionally, “separate the at least one of composite photovoltaic structures” is indefinite, because if there is only one, how can it be separated?
Claims 2-15 are rejected as being dependent upon a rejected base claim.
Comments
4.	It appears that the claims would be in condition for allowance if the rejections under 35 U.S.C. 112 were overcome.    The closest prior art includes Schindler (U.S. Publication No. 2008/0295880) and Forrest et al. (U.S. Patent No. 6,198,091).  Both Schindler and Forrest provide the formation of tandem organic photovoltaic cells (thus including an HTL and an ETL in both layers) that may be connected in parallel (see Forrest at abstract and Schindler at paragraph 77).  This structure includes a forming first and second photovoltaic units each containing the layer stack as cited Schindler fig. 2 and Forrest fig. 8).  Both Forrest and Schindler provide a first transparent electrode layer on the substrate.  Schindler explicitly shows first and second transparent electrode layers on the substrate (the division between cells meets this limitation) while Forrest merely teaches that the division may occur as is known in the art.  Each reference also teaches that additional transparent conductive layers may be included (Schindler second electrode + connecting portion; Forrest provide electrodes between each subcell (see abstract) meeting the structure claimed, where the first TCO layer is the layer between subcells and the second is the last portion.
	Both references additionally provide that there are transparent insulating layers included in the device (see fig. 7 and description of Forrest) and that such a design can be optimized for connection purposes (while also not showing directly to scale).  Schindler provides electrically insulating separating layers between adjacent cells.
	However, it appears that, in combination with the remaining structure, the references do not teach or reasonably suggest the insulation structure claimed in combination with the remaining limitations.
	Tt appears that the above limitation requires the formation of the structure of figure 3, where a scribe separated electrode on a transparent substrate; two insulating posts or layers on each side of a first photovoltaic unit;  and transparent conducting layers that extend between the photovoltaic units and connect to the substrate and electrode.  This structure is not provided in the art or record, nor does the art or record provide any teaching or motivation to provide such as structure.  As such, depending upon the resolution of the issues under 35 U.S.C. 112, it appears that the claims may be allowable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721